Citation Nr: 0424011	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  04-01 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skeletal 
disability, to include the back and left shoulder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for psychiatric 
disability, including PTSD, and a skeletal disability.  In 
March 2004, the veteran testified at a Board hearing at the 
RO.  

As set forth in more detail below, a remand of this matter is 
required.  The claim will be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

A review of the record indicates that the veteran was 
recently awarded disability benefits from the Social Security 
Administration (SSA); however, records from SSA have not yet 
been associated with the claims folder, and an attempt must 
be made to obtain them.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003); see also Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

In addition, at his March 2004 hearing, the veteran indicated 
that he had been treated in January 2004 at the VA outpatient 
clinic in Klamath Falls.  The most recent VA clinical records 
in the claims folder are dated in December 2003.  Under the 
Veterans Claims Assistance Act of 2000 (VCAA), these recent 
VA treatment records must be obtained and associated with the 
claims folder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2003); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Finally, the Board finds that a VA orthopedic examination is 
necessary.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  The veteran claims that he currently 
has a back disability and a left shoulder disability which 
were incurred in service as a result of an August 1966 
automobile accident.  The veteran's service medical records 
document that in August 1966, he sought treatment for 
abrasions sustained in an automobile accident.  Examination 
at that time revealed a 4-centimeter laceration on the left 
distal elbow, a 2-centimeter laceration on the right anterior 
trunk, and abrasions on the right side of the face.  The 
recent medical evidence shows that the veteran has complained 
of back pain.  May 2003 diagnostic studies showed spurring in 
the lumbar spine and spinal stenosis.  The record, however, 
does not contain any information regarding the etiology of 
the veteran's back disability and claimed left shoulder pain.  
Given the evidence of record, a medical examination is 
necessary.  

Thus, this matter is remanded for the following:

1.  The RO should contact the SSA and 
secure a copy of the decision awarding 
the veteran disability benefits, as well 
as copies of all supporting medical 
records utilized in making that decision.

2.  The RO should contact the Klamath 
Falls VA outpatient clinic and request 
copies of all medical records pertaining 
to the veteran for the period from 
December 2003 to the present.

3.  The veteran should be afforded VA 
orthopedic examination to determine the 
nature and etiology of any current back 
and left shoulder disability.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination of the veteran.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that any back and left 
shoulder disability identified on 
examination are causally related to the 
veteran's active service or any incident 
therein, including the August 1966 
automobile accident.  A complete 
rationale for all opinion expressed by 
the examiner should be provided.

4.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and any representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




